Fer Curiam.

The record discloses sufficient evidence, indicating that defendant’s counsel had no authorization to settle this case. An attorney cannot settle a suit and conclude his client in relation to the subject matter of the litigation without the consent of his client (Countryman v. Breen, 241 App. Div. 392, affd. 268 N. Y. 643). The court below had no authority to direct the entry of judgment upon the oral stipulation of the attorney, in view of the denial by the defendant that it acquiesced in the settlement (Sherman & Sons v. Princess Shirt Waist Mfg. Co., 213 App. Div. 140).
The judgment and order should be reversed, without costs, and case restored to the calendar for trial for February 17, 1958.
Hecht, J. P,, Aurelio and Tilzer, JJ., concur.
Judgment and order reversed, etc.